Citation Nr: 1741002	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  12-23 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to September 24, 2009, for the assignment of a 20 percent rating for a dislocated right shoulder with bone spur and degenerative joint disease (DJD) ("right shoulder disability").

2.  Entitlement to an effective date prior to June 24, 2013, for the award of the 30 percent rating for furunculosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to December 1993.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2010, the RO, in pertinent part, increased the disability rating for a service-connected right shoulder disability to 20 percent, effective September 24, 2009.  The Veteran submitted a Notice of Disagreement (NOD) in October 2010 disagreeing with the effective date.

In September 2016, the Board remanded the earlier effective date issue for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ substantially complied with the Board's remand instructions by attempting to obtain any outstanding VA treatment records relating to the Veteran's right shoulder dated from September 24, 2008, to September 24, 2009; and readjudicating the claim in a November 2016 Supplemental Statement of the Case (SSOC).

The issue of an earlier effective date for the award of a 30 percent rating for furunculosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for an increased rating for a right shoulder disability on September 24, 2009; there is no prior, unadjudicated claim (formal or informal) seeking an increase for right shoulder disability.
2.  It is not factually ascertainable that an increase in the Veteran's right shoulder disability occurred within the one year preceding the September 24, 2009 claim.


CONCLUSION OF LAW

The criteria for an effective date prior to September 24, 2009, for the assignment of the 20 percent rating for a right shoulder disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Claim for an Earlier Effective Date

The Veteran seeks an effective date earlier than September 24, 2009, for the assignment of the 20 percent rating for a right shoulder disability.

The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In determining when an increase is "factually ascertainable," VA should look to the record as a whole, including testimonial evidence and expert medical opinions, to determine when the increase took place.  VAOPGCPREC 12-98 at 5.  Further, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1 (r).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. §§3.1 (p); 3.155.  The regulation which governs informal claims, 38 C.F.R. §3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim. Such informal claim must identify the benefit sought. Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151  or 3.152, an informal request for increase or reopening will be accepted as a claim. 

Further, according to 38 C.F.R. § 3.157 (b)(1) (in effect prior for claims filed prior to March 24, 2015), receipt of a VA outpatient or hospital examination or admission to a VA hospital could be accepted as an informal claim for increased benefits "when such report[] relate[s] to examination or treatment of a disability for which service-connection has previously been established."  38 C.F.R. § 3.157 (b)(1); see MacPhee v. Nicholson, 459 F.3d 1323, 1328   (Fed. Cir. 2006); see also Crawford v. Brown, 5 Vet. App. 33, 35-36   (1993).  The date on the VA outpatient or hospital examination will be accepted as the date of claim. 38 C.F.R. § 3.159 (b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157 (b)(2) (in effect for claims filed prior to March 24, 2015).
On review, the Board finds that an earlier effective date is not warranted.  

The record reflects that the Veteran initially filed a service connection claim for right shoulder disability in August 1994.  The RO granted service connection for a right shoulder disability in a February 1995 rating decision and assigned a noncompensable rating.  No pertinent evidence was received during the one-year period following mailing of notice of the AOJ's rating decision.  See 38 C.F.R. § 3.156.  Nor did the Veteran initiate an appeal within that time frame.  The decision therefore became final one year after the issuance of the notice letter on February 17, 1996.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103 (2016).

Based on the above, the Veteran's requested effective date of April 1994 is not warranted as that claim was denied by the February 1995 rating decision that became final.  The Board recognizes that in limited circumstances, such as the presence of clear and unmistakable error, the finality of VA adjudication may be attacked.  See 38 C.F.R. § 3.105(e) (2016).  In the present case, however, the Veteran has not alleged clear and unmistakable error or otherwise called into question the finality of the last final February 1995 rating decision for right shoulder disability; thus, an effective date claim for the 20 percent rating for a right shoulder disability, based on the April 1994 claim, is precluded due to finality of the February 1995 rating decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Board next finds that after the February 1995 rating decision became final on February 17, 1996, no further communication pertaining to the Veteran's right shoulder was received until September 24, 2009, when VA received his increased rating claim.  The RO then afforded him a VA shoulder examination in April 2010, which showed, in pertinent part, flexion of the right shoulder to 90 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (providing for a 20 percent rating for limitation of motion of the arm at the shoulder level).  Based on the findings from this examination, the RO increased the rating to 20 percent, effective September 24, 2009, in a May 2010 rating decision.  

A thorough review of the record does not reflect that the Veteran filed a formal or informal claim for increase for his right shoulder disability prior to September 24, 2009; i.e., he did not submit a written document indicating he was seeking a higher rating for the disability during this pertinent period.  In other words, the record does not reflect the Veteran had an unadjudicated increased rating claim for his service-connected right shoulder prior to September 24, 2009.  Moreover, there is no pertinent VA hospitalization or examination report dated prior to September 2009 that may be considered an informal claim for an increase.  See 38 C.F.R. § 3.157.

Based on this body of evidence, the Board concludes that the proper date of claim for increase is September 24, 2009.  No claim, formal or informal, for an increased rating for the service-connected right shoulder disability was received following the finality of the February 1995 decision until September 24, 2009.

The proper effective date for the increased rating to 20 percent is the date of the claim, unless an increase in disability is factually ascertainable within one year prior to the date of claim.  In this case, the medical evidence of record dated between February 17, 1995, and February 17, 1996, does not establish that an increase in disability occurred during that time frame.  The Board previously remanded this issue in order to obtain and associate outstanding VA treatment records relating to the Veteran's right shoulder dated from September 24, 2008, to September 24, 2009, the one-year range preceding the filing of the increased rating claim.  However, the RO certified that there are no VA treatment records within this time exist, and the Board sees no such records in the Veteran's claims file, nor does the file contain any relevant private medical records within that one year period.  Given the lack of relevant records showing increased symptoms, the Board finds that entitlement to an increased rating for right shoulder disability was not factually ascertainable in the year preceding the claim.

Based on the foregoing, the date of claim (September 24, 2009) is later than the date entitlement arose (April 2010 VA examination).  Thus, the Veteran is already in receipt of the earliest possible effective date for the award of the 20 percent rating.  38 U.S.C.A. § 5110 (b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R.  3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  As this claim must be denied as a matter of law, the benefit-of-the-doubt rule does not apply.  See Sabonis v. West, 6 Vet. App. 426, 430   (1994); see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

An effective date prior to September 24, 2009, for the assignment of the 20 percent rating for a right shoulder disability is denied.


REMAND

Remand is necessary to issue a SOC.  

The RO issued an August 2014 rating decision increasing the disability rating for furunculosis to 30 percent.  In September 2014 correspondence, the Veteran expressed disagreement with the assigned effective date.  The AOJ has yet to issue an SOC regarding the earlier effective date claim regarding furunculosis.  Therefore, the matter must be remanded for the issuance of an SOC addressing the earlier effective date claim for the award of the 30 percent rating for furunculosis.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue to the Veteran a SOC on the issue of entitlement to an effective date prior to June 24, 2013, for the assignment of the 30 percent disability rating for service-connected furunculosis.  Clearly advise the Veteran and his representative of the need to file a substantive appeal following the issuance of the SOC if he wishes to perfect an appeal of the issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


